 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
10   JERRY LEE KING,                               Case No. 1:17-cv-00676-AWI-EPG (PC)
11                 Plaintiff,                      ORDER DENYING PLAINTIFF’S
                                                   MOTION FOR ISSUANCE OF A
12         v.                                      SUBPOENA DUCES TECUM, WITHOUT
                                                   PREJUDICE
13   R. VILLEGAS and P. CRUZ,
                                                   (ECF NO. 49)
14                Defendants.
15
16
17          Jerry King (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
18   this civil rights action filed pursuant to 42 U.S.C. § 1983.
19          On February 7, 2019, Plaintiff filed a motion for the issuance of a subpoena duces
20   tecum. (ECF No. 49). Plaintiff asks that the Warden of Kern Valley State Prison be ordered to
21   produce a CD containing video surveillance evidence (Plaintiff alleges that a camera recorded
22   the incident on August 17, 2016, at 9:55 a.m.). Alternatively, if the camera did not record,
23   Plaintiff asks for documents containing the names of the officers who watched the live feed
24   monitors.
25          It appears that Plaintiff is seeking relevant documents and electronically stored
26   information. However, Plaintiff failed to make a showing that the requested documents and
27   electronically stored information are only available through a third party. (See ECF No. 36, p.
28   4). Plaintiff should first request the documents and electronically stored information from

                                                      1
 1   Defendants. If Defendants object on the ground that they do not have possession, custody, or
 2   control of the documents and electronically stored information, Plaintiff may refile this motion,
 3   along with Defendants’ objection.
 4          Accordingly, it is HEREBY ORDERED that Plaintiff’s motion for the issuance of a
 5   subpoena duces tecum is DENIED without prejudice.
 6
     IT IS SO ORDERED.
 7
 8
        Dated:     February 12, 2019                          /s/
 9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
